 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:98-CR-00431-KJM

12                       Plaintiff,                     ORDER

13           v.
14    JOHN WESLEY JINGLES,
15                       Defendant.
16

17                  Defendant John Jingles is currently serving a life sentence for his conviction on

18   twenty-five counts related to a drug dealing enterprise. As part of his sentence, the court imposed

19   a $2,500 special assessment and a $1,000,000 fine. See Am. J., ECF No. 288 at 6. On February

20   14, 2019, Mr. Jingles filed a letter with the court stating that was recently transferred from U.S.P.

21   Yazoo City to U.S.P. Florence, and the “unit team” at U.S.P. Florence has insisted he pay a

22   higher monthly payment towards the balance of his fine. Request, ECF No. 425 at 1. Mr. Jingles

23   alleges that, when he refused to make the higher payment, the team at U.S.P. Florence turned off

24   defendant’s “phone, e-mail, and access to the computer which includes the law library” and made

25   his “commissary spending balance zero.” Id.

26                  In response, the court contacted the Federal Defender’s Office and asked a

27   representative of that office to review Mr. Jingles’ letter. The court has been advised that a

28   representative of the Federal Defender will be contacting Mr. Jingles shortly, to provide
                                                        1
 1   information and in an effort to resolve his concerns informally. Mr. Jingles is DIRECTED to
 2   notify the court within thirty (30) days of this order if, after hearing from the Federal Defender, he
 3   still wishes the court to resolve the motion as filed.
 4                  The Clerk of Court is directed to serve a courtesy copy of this order on the Federal
 5   Defender.
 6                  IT IS SO ORDERED.
 7    DATED: February 26, 2019.
 8

 9                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
